
	

114 HR 5107 IH: Social Networking Online Protection Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5107
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. Engel (for himself, Mr. Tonko, Ms. Schakowsky, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To prohibit employers and certain other entities from requiring or requesting that employees and
			 certain other individuals provide a user name, password, or other means
			 for accessing a personal account on any social networking website.
	
	
 1.Short titleThis Act may be cited as the Social Networking Online Protection Act. 2.Employer access to personal accounts on social networking websites (a)Conduct prohibitedIt shall be unlawful for any employer—
 (1)to require or request that an employee or applicant for employment provide the employer with a password or any other means for accessing a private email account of the employee or applicant or a personal online account of the employee or applicant, including any social networking website; or
 (2)to discharge, discipline, discriminate against in any manner, or deny employment or promotion to, or threaten to take any such action against, any employee or applicant for employment because—
 (A)the employee or applicant for employment refuses or declines to provide password or other means for accessing a private email account of the employee or applicant or a personal online account of the employee or applicant, including any social networking website; or
 (B)such employee or applicant for employment has filed any complaint or instituted or caused to be instituted any proceeding under or related to this Act or has testified or is about to testify in any such proceeding.
					(b)Enforcement
				(1)Civil penalties
 (A)In generalSubject to paragraph (2), any employer who violates any provision of this Act may be assessed a civil penalty of not more than $10,000.
 (B)Determination of amountIn determining the amount of any penalty under paragraph (1), the Secretary of Labor shall take into account the previous record of the person in terms of compliance with this Act and the gravity of the violation.
 (C)CollectionAny civil penalty assessed under this subsection shall be collected in the same manner as is required by subsections (b) through (e) of section 503 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1853) with respect to civil penalties assessed under subsection (a) of such section.
 (2)Injunctive actions by the secretary of laborThe Secretary of Labor may bring an action under this section to restrain violations of this Act. In any action brought under this section, the district courts of the United States shall have jurisdiction, for cause shown, to issue temporary or permanent restraining orders and injunctions to require compliance with this Act, including such legal or equitable relief incident thereto as may be appropriate, including, employment, reinstatement, promotion, and the payment of lost wages and benefits.
 3.Institution of higher education access to personal accounts on social networking websitesSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1095(a)) is amended by adding at the end the following:
			
				(30)
 (A)The institution will not— (i)require or request that a student or potential student provide the institution with a password or any other means for accessing a private email account of the student or potential student or a personal online account of the student or potential student, including any social networking website; or
 (ii)discharge, discipline, discriminate against in any manner, or deny admission to, suspend, or expel, or threaten to take any such action against, any student or potential student because—
 (I)the student or potential student refuses or declines to provide a password or other means for accessing a private email account of the student or potential student or a personal online account of the student or potential student, including any social networking website; or
 (II)such student or potential student has filed any complaint or instituted or caused to be instituted any proceeding under or related to this paragraph or has testified or is about to testify in any such proceeding.
 (B)For purposes of this paragraph, the term social networking website has the meaning given such term in section 5(2) of the Social Networking Online Protection Act.. 4.Local educational agency access to personal accounts on social networking websites (a)In generalSubpart 2 of part E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 1094 et seq.) is amended by adding at the end the following new section:
				
					9537.Prohibition on access to personal accounts of students
 (a)In generalNo local educational agency receiving funds under this Act may— (1)require or request that a student or potential student provide the agency or a school served by the agency with a password or any other means for accessing a private email account of the student or potential student or a personal online account of the student or potential student, including any social networking website; or
 (2)discharge, discipline, discriminate against in any manner, or deny admission to, suspend, or expel, or threaten to take any such action against, any student or potential student because—
 (A)the student or potential student refuses or declines to provide a password or other means for accessing a private email account of the student or potential student or a personal online account of the student or potential student, including any social networking website; or
 (B)such student or potential student has filed any complaint or instituted or caused to be instituted any proceeding under or related to this paragraph or has testified or is about to testify in any such proceeding.
 (b)DefinitionFor purposes of this subsection, the term social networking website has the meaning given such term in section 5(2) of the Social Networking Online Protection Act.. (b)Clerical amendmentThe table of contents for the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after the item relating to section 9536, the following new item:
				
					
						Sec. 9537. Prohibition on access to personal accounts of students..
 5.DefinitionsAs used in this Act— (1)the term employer means any person acting directly or indirectly in the interest of an employer in relation to an employee or an applicant for employment; and
 (2)the term social networking website means any Internet service, platform, or website that provides a user with a distinct account— (A)whereby the user can access such account by way of a distinct user name, password, or other means distinct for that user; and
 (B)that is primarily intended for the user to upload, store, and manage user-generated personal content on the service, platform, or website.
				
